Citation Nr: 0713697	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disorder, and if so, whether service connection 
is warranted for the claimed disability.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder, and if so, whether service connection is 
warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1996 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Muskogee, Oklahoma.  The veteran testified 
before the undersigned Veterans Law Judge at a January 2007 
videoconference hearing; a transcript of that hearing is 
associated with the claims folder.

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A January 2003 RO rating decision denied the veteran's 
claims of entitlement to service connection for a right ankle 
and a right knee disorder; the veteran did not appeal this 
January 2003 RO rating decision.

2. Evidence associated with the claims file after the last 
final denial in January 2003 is new evidence; however, when 
considered with the previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, nor does it raise the reasonable possibility of 
substantiating the previously disallowed claim for a right 
ankle disorder.

3. Evidence associated with the claims file after the last 
final denial in January 2003 is new evidence, and when 
considered with the previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for a right knee disorder.


CONCLUSIONS OF LAW

1. The January 2003 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a right ankle 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3. New and material evidence has been submitted, and the 
claim of entitlement to service connection for a right knee 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

The Board finds that VA provided the veteran with all 
necessary and proper VCAA notice.  A July 2004 letter 
notified him of the evidence and information necessary to 
establish entitlement to the underlying claims to service 
connection for a right ankle and a right knee disorder.  This 
letter also notified the veteran of what constituted new and 
material evidence, as well the basis for the previous denials 
and what evidence and information was necessary to reopen his 
claims.  The Board notes that the July 2004 letter was sent 
to the veteran prior to the September 2004 rating decision.  
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A December 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

After careful review of the record the Board also finds that 
the there has been substantial compliance with the assistance 
provisions set forth in the law and regulations with respect 
to the veteran's request to reopen his previously disallowed 
claims.  The veteran's service medical records are associated 
with the claims folder, as well as private treatment records 
from Dr. Rosacker.  VA treatment records dated June 2003 to 
January 2007 are also of record.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claims.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in these matters, as 
issued in a January 2003 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records, a May 1999 VA examination report, and VA 
outpatient medical records from September 2002 to December 
2002.  The January 2003 rating decision notes that the 
evidence fails to establish that the veteran has a current 
right ankle disability; his claim is therefore denied.  This 
rating decision also denied service connection for a right 
knee disorder because the evidence did not show that the 
veteran had a chronic disability since service.  Rather, the 
veteran's service medical records showed an acute and 
resolved right knee injury and a number of intercurrent 
injuries to the right knee since service.  The veteran did 
not timely appeal the RO's decision; thus, it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  

The RO denied the veteran's request to reopen his claim for 
service connection for a right ankle disorder in September 
2004 because he had not presented any new and material 
evidence which demonstrated a current right ankle disorder 
resulting from an in-service chronic right ankle injury or 
disease.  Similarly, the RO denied the veteran's request to 
reopen his claim regarding a right knee disorder on the basis 
that the veteran had not submitted evidence showing his 
current right knee disorder was related to service.  The 
veteran received notice of the September 2004 rating decision 
and timely appealed the denials of both issues.

Following the RO's denial in January 2003, additional 
evidence was associated with the claims file, including more 
statements from the veteran, VA treatment records dated June 
2003 to January 2007, private medical records from Dr. 
Rosacker dated February 2005, and a January 2007 Board 
hearing transcript.

With respect to the veteran's claim of entitlement to service 
connection for a right ankle disorder, the Board finds that 
the evidence submitted since the January 2003 RO rating 
decision, is new, but not material.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  This evidence, while new, is 
duplicative of the evidence of record at the time of the 
previous denial.  As previously mentioned, there was no 
evidence of a chronic right ankle disorder incurred in 
service and currently diagnosed.  The new evidence submitted 
by the veteran in support of his claim fails to provide a 
diagnosis for a current right ankle disorder.  Moreover, such 
evidence fails to mention any problems with the veteran's 
right ankle.  The veteran testified at his Board hearing that 
he doesn't really have any current problems with his right 
ankle; rather, his major problem is his right knee.  

Without any evidence of a current disability, the veteran has 
not submitted evidence that raises a reasonable possibility 
of substantiating his claim.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).  
Therefore, the Board must deny the veteran's request to 
reopen his claim of service connection for a right ankle 
disorder.

Regarding, the veteran's right knee disorder, the Board finds 
VA orthopedic medical records of particular importance.  An 
April 2005 VA orthopedic record provides a diagnosis of 
dislocating knee with signs of chondromalacia, and a 
September 2005 VA orthopedic record notes a diagnosis of 
recurrent right knee dislocation.  The Board finds such 
evidence important in light of the veteran's service medical 
records which note a history of in-service knee dislocation.  
The Board concludes that the April and September 2005 VA 
orthopedic medical records are new and material evidence.  
Presuming the credibility of such evidence, the Board finds 
it raises the reasonable possibility of substantiating the 
veteran's claim under 38 C.F.R. § 3.303(b).  Thus, the 
veteran's claim of entitlement to service connection for a 
right knee disorder is considered reopened.


ORDER

The application to reopen the claim of service connection for 
a right ankle disorder is denied.

The veteran's claim of service connection for a right knee 
disorder is reopened, and to this extent the claim is 
granted.


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for a right knee disorder, the Board finds that 
further development is required before it may proceed with a 
decision on the merits of the claim.  A discussion of the 
development needed and the reasons for this remand are 
discussed below.

The veteran contends that he dislocated his right knee during 
service, and underwent extensive treatment and rehabilitation 
for such injury.  His service medical records show continued 
complaints of global knee pain and document a self-reported 
history of knee dislocation; however, there is no objective 
evidence of an in-service right knee injury.  The veteran 
testified at the January 2007 Board hearing that numerous 
service medical records from Camp Pendleton are missing which 
document his right knee dislocation and subsequent treatment.  
He also testified that since this injury happened during boot 
camp, his graduation was delayed.  He indicated that he 
received a certificate upon completion of boot camp that is 
given to individuals who take longer to complete training due 
to an injury.  Additionally, he testified that he may have 
been placed on a limited duty profile during his recovery.

In order to fulfill its duty to assist the veteran, the Board 
finds that appropriate attempts should be made to obtain any 
missing service medical records and service personnel records 
which might corroborate the veteran's testimony regarding his 
in-service right knee injury.  The veteran testified that he 
was treated at Camp Pendleton; however, he did not indicate 
whether he was treated at a hospital or other type of 
facility.  If he was treated at a hospital, additional 
clinical records may exist for the veteran at the National 
Personnel Records Center (NPRC) filed under the facility 
name.  Additionally, the veteran's service personnel records 
may contain information regarding a limited duty profile for 
a right knee injury or some indication as to why he completed 
training later than expected.

If any records are found which indicate that the veteran had 
an in-service right knee injury, the Board finds that a VA 
examination should be provided to the veteran to aid it in 
its final determination.

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran and ask him to 
provide the name(s) of any hospital(s) he 
may have been treated at for his claimed 
right knee in-service injury while 
stationed at Camp Pendleton.  He should 
also be asked to provide the approximate 
dates of such treatment.  Request any 
clinical records from the NPRC, noting 
that the records may be filed under the 
name of the treating facility, and not the 
veteran.

2. Request the veteran's basic and 
extended service personnel records, to 
include any records pertaining to whether 
the veteran had a limited duty profile or 
reasons why he took longer than usual to 
complete basic training.

3. If any of the requested information 
indicates that the veteran incurred an in-
service right knee injury, schedule him 
for a VA orthopedic examination to 
ascertain the existence and etiology of 
any current right knee disorder.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
accomplished.  All appropriate tests and 
studies should be conducted, and any 
consultations deemed necessary should be 
accomplished.  The examiner should 
indicate whether the veteran has any 
current right knee disorder(s) and provide 
a diagnosis.  The examiner should also 
provide an opinion as to whether it is 
more likely (greater than a 50 percent 
probability), less likely (less than a 50 
percent probability), or as likely as not 
(50 percent probability) that any current 
right knee disorder is etiologically 
related to the veteran's active military 
service, to include any in-service right 
knee injury/dislocation demonstrated by 
the evidence of record.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4. After completion of the above, the case 
should be reviewed on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


